Citation Nr: 0434189	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 2, 2000, 
for the grant of a 40 percent rating for recurrent 
dislocation of the left shoulder with traumatic arthritis and 
limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel
INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966 and from April 1967 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
rated the veteran's left shoulder disability as 40 percent 
disabling, effective June 2, 2000.

Review of the claims file indicates that the veteran sought 
entitlement to a total rating based on individual 
unemployability.  In May 2002, the RO granted this benefit.  
This matter has been resolved and is not before the Board.  

In March 2003, the veteran filed a claim for entitlement to 
service connection for narcolepsy.  This matter remains 
pending at the RO and is not before the Board.  


FINDINGS OF FACT

1.  To the extent needed, all evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Liberally construed, the RO received the veteran's 
informal claim seeking an increased rating for a left 
shoulder disability on June 2, 2000.

3.  It is not factually ascertainable that the veteran's left 
shoulder disability increased in severity within a year 
before receipt of the informal claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date before 
June 2, 2000, for the grant of a 40 percent rating for 
recurrent dislocation of the left shoulder with traumatic 
arthritis and limitation of motion are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5110(a), (b)(2) (West 2002); 
38 C.F.R. §§ 3.159, 3.400(o), 4.7, 4.71a, Diagnostic Codes 
5010-5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

To the extent necessary, VA has fulfilled its duty to notify 
and duty to assist the veteran.  VAOPGCPREC 8-03.  VA has 
fulfilled its duty to notify the veteran.  The veteran and 
his representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in May 2002 and statement of the case 
dated in May 2003, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decisions, and the 
information and evidence needed to substantiate the claim.  
As such, VA has fulfilled its duty to inform the veteran of 
the information and evidence needed to substantiate his 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes the veteran's service records, reports of VA 
examinations dated from 1978 to 2001; VA medical reports from 
Montgomery, Selma, and Tuskegee, Alabama, dated from 1978 to 
2003; private medical reports dated from 1982 to 1996; and a 
Social Security Administration letter dated in December 2001.  
Neither the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

All information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran asserts that he is entitled to an effective date 
to 1991 for the grant of a 40 percent rating for post-
operative residuals of the service-connected left shoulder 
disability.  

Disability ratings shall be based, as far as practicable upon 
the average impairment of earning capacity resulting from 
such injuries in civil occupation.  38 U.S.C.A. § 1155 (West 
2002).  The veteran's disability is rated under diagnostic 
codes 5010-5202, and review of the record establishes that 
the veteran is right-hand dominant.  Thus, the left shoulder 
is part of the minor extremity.  

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, in the absence of limitation of 
motion, warrants a 10 percent rating.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent rating.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Regarding Diagnostic Code 5202, for the veteran's minor 
extremity, fibrous union of the humerus warrants a 40 percent 
rating.  Recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements, or with infrequent episodes, and guarding 
of movement only at the shoulder level warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  

VA law and regulation also provides that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

In this case, the criteria for the assignment of an effective 
date prior to June 2, 2000, have not been met.  The Board is 
cognizant of the veteran's September 2003 hearing testimony.  
At his hearing the veteran testified that he has received 
treatment for the left shoulder disability since 1978.  He 
also testified that he experienced recurrent dislocations and 
pain of the left shoulder and that the disability had 
progressively worsened.  

Nonetheless, review of the record demonstrates that, 
liberally construed, the RO received the veteran's claim for 
entitlement to a rating in excess of 20 percent for the left 
shoulder disability on June 2, 2000.  The objective evidence 
of record does not demonstrate that the veteran's left 
shoulder disability increased in severity to warrant the 
assignment of a 40 percent rating within a year prior to 
receipt of the informal claim. 

By history, in February 1973, the RO granted service 
connection for post-operative residuals of a left shoulder 
disability, rated as 10 percent disabling, effective December 
30, 1972.  The veteran did not appeal.

In a November 1978 Report of Contact, the veteran's 
congressional representative indicated that the veteran 
wanted to pursue a claim for an increased rating for the left 
shoulder.  Thereafter, the RO received VA treatment reports 
dated in November 1978, showing treatment for the left 
shoulder disability, and a December 1978 VA examination 
report, noting early osteoarthritis involving glenohumeral 
joint, status post "bristo" procedures, and status post 
recurrent dislocation.  The RO confirmed and continued the 10 
percent rating in January 1979.  

While the veteran requested a reopening of his claim in July 
1980, he did not express disagreement with the rating 
determination.  See 38 C.F.R. § 20.201 (2003).  The RO then 
received VA medical reports dated from June 1980 through 
September 1980 documenting treatment for unrelated disorders.  
By letters dated in October 1980 and April 1981, the RO told 
the veteran that the medical evidence did not show treatment 
for his service-connected disability.  Thus, the evidence was 
insufficient to reopen his claim for increased compensation.  
The veteran did not appeal the adverse determinations.

The record then shows that in June 1984 the veteran sought 
compensation for unrelated disorders and that he submitted 
private medical reports dated from September 1982 to May 1984 
to substantiate his claims.  The veteran also underwent a VA 
examination in September 1984, a fee-basis neurological 
examination in October 1984, and VA mental examination in 
December 1984.  The RO denied the claims in March 1985, and 
the Board denied entitlement to service connection for an 
unrelated matter in February 1986.  

The record then shows that the veteran sought compensation 
for an unrelated matter in April 1987 and that he submitted 
an April 1987 VA hospital summary report to substantiate his 
assertion.  The RO denied the claim in May 1987.  

Thereafter, the veteran filed several claims, seeking 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  In 
August 1987 the RO received an application from the veteran 
and, shortly thereafter, denied the matter.  The RO received 
another application in May 1988, and after reviewing VA 
outpatient treatment reports dated from 1987 to 1988, which 
show treatment for unrelated disorders, confirmed and 
continued the denial in July 1988.  The veteran appealed the 
determination.  The RO then received the following additional 
evidence:  a transcript of the veteran's October 1988 hearing 
testimony, a December 1988 neurological examination report, 
and a December 1988 VA examination report.  Upon reviewing 
the evidence obtained for the veteran's TDIU claim, in March 
1989 the RO increased the 10 percent rating for the left 
shoulder to 20 percent, effective May 1988.  The TDIU claim 
remained denied, and the veteran thereafter only disagreed 
with the TDIU determination.  In October 1989, the Board 
confirmed TDIU denial.

Thereafter, the record shows that the RO received another 
application for TDIU benefits in May 1992.  Based on VA and 
private medical reports dated from 1988 to 1992, the RO 
denied the veteran's claim in July 1992.  No reference to an 
increased rating for the left shoulder disability was made.

In May 1993, the veteran sought an increased rating for the 
left shoulder disability.  VA outpatient treatment reports 
dated in 1993 were received, and the veteran underwent a VA 
examination in November 1993.  The examination report 
revealed arthritis of the left shoulder joint and bilateral 
acromioclavicular joints.  In March 1994, the RO denied the 
increased rating and TDIU claims.  The veteran filed a timely 
notice of disagreement, and in April 1994 the RO issued to 
him a supplemental statement of the case, addressing the 
increased rating claim as well as the TDIU claim.  The 
veteran did not perfect the appeal.  Thus, the increased 
rating determination became final.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).  In a November 
1996 remand, the Board noted the aforementioned procedural 
development and found that the left shoulder increased rating 
issue was not on appeal.  The Board remanded the TDIU claim 
for additional development.

Thereafter, the record consists of private medical treatment 
reports, including reports from the Four Rivers Medical 
Center and C.L.L., M.D., dated from 1992 to 1996, showing 
treatment for unrelated disorders; a January 1997 VA 
examination report of the joints, noting a diagnosis was 
bilateral degenerative joint disease of the shoulders; a May 
1997 informal claim, seeking service connection for disorders 
related to Agent Orange; VA outpatient treatment reports 
dated from 1994 to 1999, showing treatment for pain of the 
left shoulder; a June 1997 letter from the veteran, stating 
that he continued to receive treatment for pain and 
dislocations of the shoulder; and a February 2000 decision 
from the Board, denying entitlement to a total rating based 
on individual unemployability due to service-connected 
disability. 

Also of record are VA examination reports dated in August 
1999 and in October 1999.  The August 1999 VA examination of 
the joints report reflects a well-healed surgical incisional 
scar with moderate tenderness and severe limitation of 
motion.  It also shows flexion to 65 degrees, abduction to 60 
degrees, and internal and external rotation to about 50 to 55 
degrees with moderate crepitus.  Functional loss due to pain 
was noted.  The diagnosis was posttraumatic degenerative 
joint disease.  

The record then shows that on June 2, 2000, the RO received 
the veteran's informal claim, seeking to reopen his claim for 
individual unemployability and other matters.  Based upon 
receipt of this informal claim, in September 2000, the RO 
confirmed and continued the 20 percent rating for the left 
shoulder disability, and continued the denial of a total 
rating for individual unemployability.  The veteran 
disagreed, and the RO issued to him a statement of the case.  
The record also shows that in March and April 2001, the 
veteran sought service connection for other unrelated 
disorders.

At a hearing held before the RO in June 2001, the veteran 
testified that his left shoulder presented difficulties with 
driving and that he had recurrent dislocations.

The veteran underwent a VA examination in June 2001.  During 
the interview, the veteran complained of pain.  Physical 
examination revealed flexion to 50 degrees, abduction to 50 
degrees with rotation to 42 degrees.  The veteran reportedly 
had severe pain on motion and severe functional loss.  
Decreased reflexes at the elbow of the arm, and spasms and 
numbness of the hand were noted.  The relevant diagnosis was 
bilateral shoulder pain, chronic with severe functional loss 
of range of motion of the left arm.  

VA outpatient treatment reports dated from 1999 to 2001 show 
complaints of, and treatment for, skeletal pain.  The reports 
also show that the veteran was involved in a car accident in 
December 2000.  

The following are also of record:  a December 2001 informal 
claim seeking compensation for a prostate condition; a 
December 2001 Social Security Administration letter, 
indicating that the veteran was entitled to disability 
benefits; additional VA outpatient treatment reports dated 
from 2000 to 2002 showing continued treatment for low back 
pain due to a December 2000 motor vehicle accident.  

In May 2002, the RO increased the 20 percent rating for the 
left shoulder disability to 40 percent, effective June 2, 
2000.  The veteran disagreed with the effective date and 
perfected an appeal.  

As previously noted, review of the record shows that, 
liberally construed, the veteran's claim for an increased 
rating for the service-connected left shoulder disability was 
received on June 2, 2000.  Prior to receipt of the informal 
claim, there is no evidence showing that his left shoulder 
disability had increased in severity so as to warrant the 
assignment of an increased rating.  The objective finding 
recorded on the August 1999 VA examination report are 
acknowledged.  Nonetheless, those clinical findings are not 
demonstrative of a fibrous union of the humerus, nor are they 
demonstrative of limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2004). 

The record establishes that it was not until the veteran 
underwent a VA examination in June 2001 that evidence of 
increased impairment such as to warrant the assignment of a 
40 percent rating was present.  In its May 2002 reasoning, 
the RO found that the veteran's left arm disability was more 
severe than 30 percent rating allowable under Diagnostic Code 
5201.  It found that the provisions provided for in 
Diagnostic Code 5202 best described the veteran's disability.  
Although the RO found no described fibrous union, it reasoned 
that the veteran's functional loss was closer to the level of 
disability contemplated by the 40 percent evaluation than it 
was to the 20 percent evaluation.  Resolving doubt in the 
veteran's favor, the RO assigned the higher evaluation of 40 
percent under Diagnostic Code 5202.  

Based on the RO's findings, the Board finds that the date of 
receipt of the veteran's informal claim, June 2, 2000, and no 
earlier, is the proper effective date.  The objective finding 
recorded on the August 1999 VA examination report do not 
establish a fibrous union of the humerus or even limitation 
of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202.  Thus, the preponderance of the 
evidence weighs against the veteran's claim, and the evidence 
is not in equipoise.  The veteran's appeal is denied.




ORDER

An effective date earlier than June 2, 2000, for the grant of 
a 40 percent rating for the veteran's recurrent dislocation 
of the left shoulder with traumatic arthritis and limitation 
of motion, is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



